Supplement Dated May 16, 2013 To The Current Prospectus and Statement of Additional Information ING GoldenSelect Access ING GoldenSelect Opportunities ING Architect Variable Annuity ING GoldenSelect Premium Plus ING GoldenSelect DVA Plus ING Equi-Select ING GoldenSelect ESII ING SmartDesign Signature ING GoldenSelect Landmark ING SmartDesign Variable Annuity Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B and Separate Account EQ This supplement updates the prospectus and statement of additional information (“SAI”), each dated May 1, 2013, for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The first three paragraphs under the heading “ING USA Annuity and Life Insurance Company” in the Prospectus and the entire disclosure under the heading “Description of ING USA Annuity and Life Insurance Company” in the SAI are deleted and replaced with the following: ING USA Annuity and Life Insurance Company (“ING USA”) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. Until May 7, 2013, ING USA was a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including ING USA (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013 ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. X.GOLDN-13 May 2013
